 4:19-cv-03114-RGK-PRSE Doc # 23 Filed: 08/10/20 Page 1 of 2 - Page ID # 249




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRANDON A. GOODWIN,

                   Plaintiff,                            4:19CV3114

      vs.

N.D.C.S.     MEDICAL,       KEITH      P.                  ORDER
HUGHES,       M.D.     hired    surgeon;
SOUTHWEST LINCOLN SURGERY
CENTER,       KATHRYN         SCHULZ,
Individual and Official capacities; DR.
JEFFREY       KASSELMAN,           M.D.,
Individual and Official capacities;
JEFFREY A. DAMME, M.D., Individual
and Official capacities; BRENDA
HAITH, P.A., Individual capacity;
CHERYL FLINN, P.A. C, Individual
capacity; G. HUSTAD, M.D., Individual
and Official capacities; JUVET CHE,
M.D., Individual and Official capacities;
RANDY KOHL, M.D., Individual and
Official capacities; STRASBURGER,
D.R., Individual and Official capacities;
DAVID SAMANI, M.D., Individual and
Official capacities;  CHAMBERLAN,
D.R., Individual and Official capacities;
and WENDY KARS, LPN, Individual
capacity;

                   Defendants.


      IT IS ORDERED that:

       1.    Plaintiff’s Motion for Extension of Time (filing 20) is denied as moot.
Plaintiff’s Amended Complaint was filed in this court on August 5, 2020.
 4:19-cv-03114-RGK-PRSE Doc # 23 Filed: 08/10/20 Page 2 of 2 - Page ID # 250




       2.    Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (filing 22)
is denied as moot. Plaintiff already has been granted leave to proceed IFP. (Filing
9.)

      3.    Plaintiff is advised that the next step in Plaintiff’s case will be for the
court to conduct a review of Plaintiff’s claims in his Amended Complaint to
determine whether summary dismissal is appropriate under 28 U.S.C. §§
1915(e)(2) and 1915A. The court will conduct this review in its normal course of
business.

      Dated this 10th day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
